Citation Nr: 1504750	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-14 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating greater than 10 percent for a sinus condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued a zero percent (noncompensable) rating for the Veteran's service-connected sinus condition. 

In a February 2011 rating decision, the RO assigned a temporary evaluation of 100 percent effective April 21, 2010 based on surgical or other treatment necessitating convalescence and assigned a noncompensable evaluation effective June 1, 2010.  In a January 2012 rating decision, the RO assigned a higher 10 percent rating effective January 12, 2009, for the Veteran's service-connected sinus condition.  Because the increased rating assigned to the Veteran's service-connected sinus condition is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition to the Veteran's physical claims file, an electronic paperless file (Virtual VA) also is associated with this claim.  With the exception of the September 2014 Appellant's Brief, the documents in VVA either are duplicative to the paper claims file or irrelevant to the issue before the Board.  There also is a Veterans Benefits Management System (VBMS) electronic folder.  The Board observes that there are no documents currently located in VBMS.

The claim of entitlement to service connection for sleep apnea has been raised by the record in an August 2013 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran contends that he is entitled to a disability rating greater than 10 percent for his service-connected sinus condition.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits. 

The Veteran last was afforded a VA examination for his service-connected sinus condition in July 2010.  The most recent treatment records associated with the claims file are VA treatment records dated through February 2011.  In an August 2013 letter, the Veteran indicated that he had missed several days of work due to recurrent sinus infections and difficulty breathing.  He indicated that his sinus condition had increased in severity.  He stated that, during his work hours, he had to leave his work area in order to clear his nose and regulate his breathing.  He stated that his nostrils burned and he experienced pain under and around his eyes.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been more than 4 years since the Veteran's last examination.  He also has alleged that his sinus condition continues to deteriorate.  As such, the Board finds that, on remand, the Veteran should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected sinus condition.

The Board also notes that remand is required in order to obtain outstanding VA and private treatment records.  In a letter attached to his May 2012 substantive appeal, the Veteran indicated that he is being treated continuously by VA and his private physician, Dr. S.H., for his chronic sinus condition.  As noted, the most recent VA treatment records associated with the claims file are dated only through February 2011.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, the Veteran completed a VA Form 21-4142 in August 2013 in order for VA to obtain treatment records from Dr. S.H.; however, this form has expired and an updated form needs to be completed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected sinus condition in recent years.  Obtain all VA treatment records which have not been obtained already, to include any records dated since February 2011.  Once signed releases, to include an updated release for records from Dr. S.H., are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected chronic sinus condition.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  The examiner should describe the nature and severity of all manifestations of the disability to include the presence of polyps, and if there are not polyps, the percentage of nasal passage obstruction on each side related to the sinus condition.  Further, the examiner should note the frequency of incapacitating episodes per year due to sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, and the frequency per year of non-incapacitating episodes of sinusitis characterized by headache, pain, and purulent discharge or crusting.  A complete rationale must be provided for any opinions expressed.  If a requested opinion cannot be provided without resorting to speculation, then the examiner is asked to explain why this is so.

The examiner is advised that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  In readjudicating the claim, the AOJ should consider whether separate compensable ratings are warranted for the service connected disability under both 38 C.F.R. § 4.97, Diagnostic Code 6514 and 38 C.F.R. § 4.97, Diagnostic 6522.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

